Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  The literal translation of the foreign specification is replete with grammatical errors. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a polysaccharide with innate immune stimulating activity which is not markedly different from that found in nature because of its chemical formula and structure. This judicial exception is not integrated into a practical application because the act of being isolated in a container or consumable does not add a meaningful limitation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not recite products that are found outside of nature and therefore require a degree of novelty.
Regarding claim 1, the polysaccharide was isolated from an extract of broccoli, as described on pages 20 and 21 of the instant specification.  Isolating a chemical from plants by extraction does not create a markedly different substance from what is found in nature.
Regarding claims 2 and 3, the polysaccharide is described as having innate immune stimulating activity as described on pages 20 and 21 of the instant specification.  Any food with the polysaccharide in it would therefore be considered to be an innate immune stimulant, with the polysaccharide as an active component.  This includes the broccoli where the polysaccharide originated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroem (WO-2011088941-A1) as evidenced by Ochoa (NPL-Ochoa).
Regarding claim 1, Stroem teaches a water soluble soybean polysaccharide (SSPS) that consists of a backbone made of homogalacturonan regions interlinked with short regions of rhamnogalacturonan [pg 10, line 25 – pg 11, line 1].  Ochoa teaches that homogalacturonan is made of long chains of linear 1,4-linked α-D-galacturonic acid [pg 68, section 3.3.1].  Stroem also teaches that SSPS is comprised of ~25 mol% arabinose, ~5 mol% rhamnose, ~39 mol% galactose, ~3 mol% glucose, ~6 mol% xylose, and ~18 mol% galacturonic acid [pg 18, lines 3 – 7].  However, Stroem notes that galacturonic acid can be upwards of 40 mol% of the polysaccharide [Claim 7].
Regarding claims 2 and 3, Stroem teaches an acidic beverage with at least 0.1 wt% SSPS [Claim 12].  The beverage contains SSPS/the innate immune stimulating polysaccharide of claim 1.  It is reasonable to conclude that any beverage comprising this polysaccharide would be an innate immune stimulant with the polysaccharide as an active component as the instant specification state “The polysaccharide of the present invention has innate immune stimulating activity” (Instant Specification, page 8, lines 12-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791